Application for review of sentence imposed by the Superior Court, Judicial District of Hartford-New Britain. Docket No. 50527;
Francis T. Mandanici, Esq., Defense Counsel for Petitioner
Kevin Murphy, Esq., Deputy Assistant State's Attorney, for the State.
BY THE DIVISION
The petitioner, age 27 at the time of sentencing, was convicted by a jury of the crimes of attempted robbery in the first degree, three counts of attempted kidnapping in the first degree and three counts of attempted assault in the first degree. He was sentenced to a term of 15 years for the attempted robbery, 10 years on each of the kidnapping counts, to run concurrently with each other and with the attempted robbery count, and 15 years on each attempted assault count, to run concurrently with each other but consecutive to the sentence imposed on the other counts, making a total effective sentence of 30 years to serve. His prior criminal record includes multiple robbery and larceny convictions.
The above convictions were based on evidence that on March 3, 1984, the petitioner entered the Finast Supermarket on New Britain Avenue, Hartford, where he held several people at gunpoint and forced them to accompany him to the store office with the store manager and assistant manager. He demanded that the store safe be opened. In an ensuing struggle, the petitioner attempted to shoot people but was prevented from doing so by an employee who embedded his finger in the hammer mechanism of the pistol.
At the time of sentencing, the court noted the seriousness of the crimes and their effect on the victims, the petitioner's prior criminal record and the likelihood of his return to criminal activity if he were to return to society.
The sentence imposed is neither inappropriate or disproportionate considering the severity of the crimes and the public's need for protection from the petitioner.
Barry, J., Klaczak, J., and Norko, J., participated in the decision. CT Page 3898